Citation Nr: 1806831	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1967 to October 1971.
This matter is before the Board of Veterans' Appeal (Board) on appeal of a September 2009 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran withdrew his prior Board hearing request in August 2016.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including:  the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA has a duty to search for records that would assist a Veteran in the development of his claim and for which the Veteran has provided the Secretary information sufficient to locate such records, which includes making as many requests as necessary and ends only when such a search would become "futile."  See Gagne v. McDonald, 27 Vet. App 397, 402-403 (2015).   

The Veteran contends he is entitled to service connection for PTSD because his PTSD is attributable to in-service stressors.  The Veteran alleges that one of his in-service stressors was an aircraft accident that he was involved in at Dyess AFB.  He specifically contends that the plane's landing gear malfunctioned requiring a crash landing.

The Veteran is unable to recall the exact date of the alleged aircraft accident at Dyess AFB.  However, the Veteran is able to recall that the plane was a C-141 that was returning from North Carolina to Dyess AFB sometime in 1971.  Additionally, the Veteran reported that he was assigned to the 10th Aerial Port Squadron at the time of the incident.  The Veteran's military personnel records confirm that he was stationed at Dyess AFB from approximately August 1970 until his discharge from service in October 1971.  According to the record, verification of this stressor was not conducted due to lack of specifics.  However, the record contains sufficient information that a search to verify the Veteran's alleged stressor would not be "futile."  See Gagne, 27 Vet. App 397.  Therefore, an attempt to verify the stressor is warranted, as aircraft accidents may possibly be reported in official military records.  

In addition, the Board notes that the scope of the claim has been expanded to include any acquired psychiatric disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, a VA examination is necessary to determine the nature and etiology of all present acquired psychiatric disorders.

Therefore, remand is warranted to ensure proper development of the Veteran's claimed in-service stressor and to afford the Veteran a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that Joint Services Records Research Center (JSRRC) or other appropriate repository, investigate and attempt to verify the Veteran's reports of an aircraft accident (including a crash landing due to a landing gear malfunction) at Dyess Air Force Base involving a C-141 in route from North Carolina in 1971.  

If the search for corroborating information leads to negative results, notify the Veteran of this fact; explain the efforts taken to obtain this information, and describe any further action to be taken.  If the described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

2.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner should list all psychiatric disorders present during the time period of the claim. 

With regard to each identified acquired psychiatric disorder present during the claim, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder originated during or is otherwise etiologically related to the Veteran's military service.  

If PTSD is diagnosed, the specific stressors giving rise to the condition must be identified.  

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, but that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

A complete rationale for any opinion expressed - to include citation to specific medical documents and clinical findings - must be included in the report.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

